Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 8 is drawn to a combing and pulling method for combing and pulling subcutaneous fibrous tissues. The product as claimed can be used in a materially different process of using that product such as for scratching where performing all the claimed steps are not required. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodel (663,068).
Dodel discloses a periosteal elevator having a tissue combing and pulling structure including a bar (A, Y), having a holder and a connection part (e.g. a portion for holding the elevator), wherein the holder is utilized for being held by an operation executer, and the connection part (e.g. upper part of the elevator) is connected to the holder; a combing and pulling base (e.g. B), fixed to the connection part, formed as spoon-shaped base (fig. 1-4) further having a base outer edge part (e.g. edge part similar to the applicant’s invention, see 122 in figure 6A) and a base trench (the extension B is formed as concave/convex structure forming a base trench (lines 76-89; fig. 5); and a plurality of combing and pulling structures (e.g. serrations C), protruded opposite to the bar from the base outer edge part, capable for combing and pulling a subcutaneous fibrous tissue when the subcutaneous fibrous tissue is cut and elevated from an alveolar bone; the holder is extended along a first extending direction, the connection part is extended along a second extending direction, and the first extending direction is substantially parallel to the second extending direction (fig. 1, e.g. upper portion of the holder A extending in a same direction as the holder); the bar further comprises an expanded connection part (e.g. “y”), and the expanded connection part is connected to an end of the holder opposite to the connection part; combing and pulling structures is extended along a protruding direction, the holder is extended along a first extending direction, an included angle is formed between the protruding direction and the first extending direction, and the included angle is ranged between 10 degrees to 90 degrees with respect to the holder (figs. 1-4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10, 11, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodel as applied to claim 1 above, and further in view of Wen (TW M535068U).

    PNG
    media_image1.png
    752
    639
    media_image1.png
    Greyscale

Dodel discloses the invention substantially as claimed except for the combing and pulling structures is extended along a protruding direction, the holder is extended along a first extending direction, and the protruding direction is substantially parallel to the first extending direction as claimed and the pulling structures are linearly aligned at the base outer edge part and equally spaced apart and length in the range of 0.5mm-1.5mm; however, it is noted the direction of the working portion of the elevator would depend on the specific area of the mouth being worked on of a subject; the bar further comprises an expanded connection part, and the expanded connection part is connected to an end of the holder opposite to the connection part and further comprisingPage 4 of 6 an expanded combing and pulling base, fixed to the expanded connection part, and having an expanded base outer edge part; and a plurality of expanded combing and pulling structures, protruded from the expanded base outer edge part, for combing and pulling the subcutaneous fibrous tissue
Wen teaches a dental elevator including the combing and pulling structures (e.g. serrations on 12 or 13a) is extended along a protruding direction, the holder (111) is extended along a first extending direction, and the protruding direction is substantially parallel to the first extending direction as claimed and extending linearly  1311 (see annotated figure), equally spaced apart pulling structures as claimed as seen in the figure above and length in the range of 0.5mm-1.5mm; a bar/holder comprises an expanded connection part (the opposing side of 11), and the expanded connection part is connected to an end of the holder opposite to the connection part and further comprisingPage 4 of 6 an expanded combing and pulling base (e.g. 13a), fixed to the expanded connection part, and having an expanded base outer edge part; and a plurality of expanded combing and pulling structures, protruded from the expanded base outer edge part, for combing and pulling the subcutaneous fibrous tissue (see annotated figure above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Dodel by providing the combing and pulling structures that are parallel to the holder and extending linearly as claimed in order to avoid cutting the subcutaneous fibers and to produce a better combing effect and to have pulling structures on both side of the elevator to perform subcutaneous fibrous structures of various thicknesses. 
Claims 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodel as applied to claim 1 above, and further in view of Cho (2016/0228221). 
Dodel discloses the invention substantially as claimed except for the holder is extended along a first extending direction, the connection part is extended along a second extending direction, and the first extending direction is substantially perpendicular to the second extending direction and wherein the connection part has an extending section and a bended section, the extending section is extended along a second extending direction, the bended section is extended along a bended direction, and the bended direction is substantially perpendicular to the second extending direction, the holder is extended along a first extending direction, and the first extending direction is substantially parallel to the second extending direction as claimed; however,  Cho teaches a dental a dental tool including a holder  (e.g. 11) is extended along a first extending direction, the connection part (e.g. 50, 20, 30) is extended along a second extending direction, and the first extending direction is substantially perpendicular to the second extending direction and wherein the connection part has an extending section (e.g. 20) and a bended section (e.g. 30), the extending section is extended along a second extending direction, the bended section is extended along a bended direction, and the bended direction is substantially perpendicular to the second extending direction, the holder is extended along a first extending direction, and the first extending direction is substantially parallel to the second extending direction as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Dodel by providing the elevator with the holder and the connection part bended as claimed as taught by Cho in order to allow the tool to be easily inserted into patient’s gum including diverse oral cavity shapes or teeth alignments. 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the combing and pulling base is formed as a spoon-shaped base having a the base trench is not taught by the Dodel reference, it is noted that Dodel teaches a spoon-shaped base (the extension B of Dodel is considered as a spoon-shaped) and it includes a concave face which satisfy the base trench limitation.
In response to the newly added claim 18, it has been withdrawn from consideration for the reasons set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772